Citation Nr: 0716034	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-15 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to an increased initial evaluation for 
vertigo, assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from January 1958 to January 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of June 2004 and July 2005.  The case was remanded for 
additional development in April 2006, and again in February 
2007.


FINDINGS OF FACT

1.  The veteran does not currently have Meniere's disease.

2.  Vertigo is manifested by no more than occasional 
dizziness.


CONCLUSIONS OF LAW

1.  Meniere's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for vertigo have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The veteran claims service connection for Meniere's disease 
and a higher rating for service-connected vertigo.  However, 
if service connection for Meniere's disease is granted, the 
veteran cannot be granted separate evaluations for vertigo 
and Meniere's disease.  38 C.F.R. § 4.88a, Diagnostic Code 
6205, Note (2006).  Moreover, much of the evidence pertaining 
to the two issues overlaps.  Therefore, the relevant evidence 
pertaining to both issues as a whole will be summarized, 
followed by a discussion of the individual issues.  

Service medical records show that the veteran was treated in 
service for otitis media on the right in October 1958.  He 
was noted to have an open perforation and a maximum 15 
decibel hearing loss on the right.  In October 1958, he was 
given a hearing profile, which stated that he was not to be 
assigned to duty involving firing weapons or exposure to loud 
noises.  In June 1959, it was noted that he continued to have 
intermittent pain and drainage in the right ear.  Examination 
showed a hole in the right drum with erythema in the external 
canal.  He was referred for an ear, nose, throat (ENT) 
consult.  According to the consult request, he had a history 
of repeated infections of the right middle ear since 
childhood.  He had been treated in October 1958 with 
antibiotics, and since then, he had had intermittent pain, 
and discomfort with loud noises.  Currently, he was on a 
temporary profile.  

According to the June 1959 ENT consult, the ear pains, 
described by the veteran as of a momentary sharp, shooting 
character, were of no particular significance.  On 
examination, the right ear drum appeared to be normal.  There 
was a crust under which there was a probable perforation.  
The canal was normal and the left ear was essentially normal.  
The disease was noted to be quiescent now.  In May 1960, 
there was no drum perforation visualized.  He was given new 
ear defenders as he had lost his previous set.  

On the separation examination in October 1960, a history of a 
perforated drum on the right, not seen on this examination, 
was noted.  In November 1960, he complained of ear pain.  
Physical examination was negative.  In January 1961, the 
veteran reported no change in his condition since the October 
1960 separation examination except for continued trouble with 
the right ear.  

In January 1961, the veteran filed a claim for VA 
compensation.  He said his ear drum had been perforated in 
October 1958 and again in June 1959, and he complained of 
frequent ear aches and partial loss of hearing.  On a VA 
special ENT examination in May 1961, the veteran had a 
scarred right drum with a small posterior inferior 
perforation.  He also had intermittent tinnitus in the right 
ear.  The left drum was intact but scarred.  Both canals were 
clear.  The pertinent diagnosis was chronic bilateral otitis 
media, perforated right, quiescent now.  In a June 1961 
rating decision, he was granted service connection for otitis 
media with tinnitus, evaluated noncompensably disabling.  
Subsequently, effective in 1999, a separate 10 percent rating 
for tinnitus in the right ear was granted, while otitis media 
remained noncompensable.  

Medical evidence dated in 2000 shows the veteran's treatment 
for a perforated right ear drum, and fluid behind the 
tympanic membrane in the left ear.  On an ENT consultation by 
M. Ferris, M.D., in August 2000, the veteran reported 
episodes of what sounded like eustachian tube dysfunction, 
which persisted for several days at a time.  Examination 
showed a large central perforation on the right side, with 
dry middle ear mucosa.  Tube placement in the left ear or 
tymplanoplasty in the right ear was to be considered after 
evaluation conducted the next time the veteran felt a 
fullness sensation in his left ear.  There is no record of 
any such follow-up, or of any complaints of dizziness or 
vertigo in these records.

In a letter dated December 11, 2003, T. Largen, M.D., wrote 
that he had seen the veteran that day, and that the veteran 
had complained of vertigo and pain in the right ear.  He also 
had some discomfort in the left ear, and a fair amount of 
drainage from her right ear.  He wrote that on examination, 
the veteran had scar tissue on the tympanic membrane of he 
left ear, with a small amount of effusion behind the left 
tympanic membrane.  He had a profuse amount of purulent 
drainage from the right ear.  The impression was chronic 
otitis of the right ear as well as vertigo.  However, the 
actual clinical note of that date only shows a complaint of 
right ear drainage, and an examination that disclosed 
purulent material draining from the right ear; no vertigo was 
mentioned at this time.  A laboratory report disclosed the 
material to be staphylococcus aureus.  On a follow-up report 
dated later that month, it was noted that the veteran was 
dizzy, and could not hear out of the ear at all.  In the left 
ear, he had some old infection, decreased hearing, and 
episodic vertigo.  He was referred to ENT specialists to see 
if there was a surgical procedure that could be done to 
improve his hearing, or at least clear up the chronic, 
recurrent infections.  

In January 2004, the veteran was evaluated by I. Moore, M.D., 
of the Central Plains Ear Nose Throat & Audiology Center.  
Reportedly, he had experienced recurrent ear problems since a 
perforation of the right tympanic membrane in 1959.  More 
recently, the veteran had been noticing increasing problems 
with dizziness, feeling like he was going to fall.  He said 
he had fallen several times recently.  The veteran also said 
his tinnitus and hearing loss were getting worse.  On 
examination, there was tympanosclerosis on the left, with a 
small amount of monomer, without perforation.  On the right, 
there was a very large central perforation.  Middle ear 
mucosa was thickened and inflamed, and the ear was very 
sensitive.  Tympanogram on the left indicated "normal 
Eustachian tube dysfunction" [sic].  The pertinent diagnoses 
were bilateral conductive hearing loss, right tympanic 
membrane perforation, left ear sensorineural hearing loss, 
and otorrhea.

VA records show the veteran was seen three days later and had 
complaints including some dizziness, vertigo, and near falls, 
which were chronic.  He said that he wished to continue 
private follow-up for the time being.  

In February 2004, the veteran was evaluated by G. Moore, 
M.D., of the Central Plains Ear Nose Throat & Audiology 
Center.  The veteran complained of dizziness and hearing 
loss.  He said he had had increasing problems with dizziness 
over the last several weeks and months, and felt like he was 
going to fall.  He had an 80-90 percent perforation of the 
right tympanic membrane.  On examination, there was no 
nystagmus.  Posturography showed that he was falling on 
posturography, which the doctor said meant he was very vision 
dependent.  The impression was that his dizziness may be 
secondary to chronic mastoiditis with vestibular irritation 
or his chronic tympanic membrane perforation.  A 
tympanoplasty was recommended.  

A computerized tomography (CT) scan of the mastoids in 
February 2004 disclosed bilateral mastoid sclerosis, without 
destructive lesions or air fluid levels; and a soft tissue 
density in the right middle ear, most likely cholesteatoma.  

On a VA examination in March 2004, the veteran stated that 
his dizziness was manifested by a feeling like he was falling 
to one side, which was episodic, occurring a few times per 
month.  The examiner noted that it was unclear from the 
veteran's history how long an episode would last, although 
the veteran said that at times the symptoms lasted up to a 
day.  Head movement or body position/head position change did 
not elicit any symptoms of dizziness.  There was a large 
perforation of the right tympanic membrane.  With respect to 
vertigo, the examiner noted that the etiology of the 
veteran's vertigo was unclear.  Dix-Hallpike maneuver and 
Romberg balance tests were both negative, and he was able to 
perform rapid alternating movements.  There was no evidence 
of nystagmus on extraocular movements, and all other 
neurological tests were normal.  It was possible that due to 
his chronic ear disease on the right, he had a vestibular 
source for his vertiginous symptoms.  Further testing was 
recommended, and the veteran agreed to bring in his private 
evaluation.  

In an addendum dated in April 2004, the examiner reviewed the 
CT scan showing bilateral mastoid sclerosis, and soft tissue 
density in right middle ear, possibly representing an 
acquired cholesteatoma.  He concluded that dizziness was 
likely related to chronic mastoiditis and the large, chronic 
tympanic membrane perforation.  

In July 2004, the veteran was seen in a VA primary care 
clinic complaining of a sore right shoulder after falling 
down related to dizziness.  VA physical therapy clinic notes 
dated in August 2004 show that the veteran said he had right 
shoulder pain from a fall the previous winter.  

In December 2004, his private doctor, T. Largen, M.D., wrote 
that the veteran definitely had Meniere's syndrome, with 
periodic exacerbations to a very severe form where besides 
dizziness he also had nystagmus.  He also had nausea and a 
cerebellar gait.  

VA primary care clinic follow-up in January 2005 noted the 
veteran's history of ruptured tympanic membrane on the right 
and scarred tympanic membrane on the left, as well as runny 
nose and sinus problems, as well as other complaints, but no 
complaints of dizziness or vertigo were reported.  

In May 2005, Dr. Largen wrote that the veteran had subjective 
complaints of dizziness.  The veteran said that at least four 
times per week, he would have vertigo, to an extent where he 
had a tendency to stagger and fall down.  On examination, he 
had a perforated ear drum, with half of the eardrum gone on 
the right side, and scarring in the left.  Dr. Largen said 
that he had sent the veteran to a vestibular specialist who 
stated that the hearing loss was secondary to the 
perforation, and dizziness was secondary to the chronic 
infections from the perforations.  Dr. Largen said his own 
examination definitely showed a vertigo problem of Meniere's 
syndrome.  His impression was chronic tympanic membrane 
rupture of the right ear with resultant infections, hearing 
loss, and Meniere's syndrome.  

In a statement dated in June 2005, [redacted], who identified 
himself as a former supervisor of the veteran, wrote that he 
had witnessed episodes of staggering, dizziness, nausea, and 
an inability to maintain balance on the part of the veteran.  
Also in June 2005, the veteran's wife wrote that she was a 
registered nurse, and had witnessed the veteran experience 
symptoms of vertigo, dizziness, nausea, and staggering gait 
three or four times a week, and that he had suffered these 
symptoms weekly for several years.

In September 2005, the veteran told his VA primary care 
physician that he had been diagnosed with Meniere's disease 
by a private ENT specialist, and that he was now agreeable to 
a VA evaluation to determine his correct diagnosis and what 
treatment options were available.  

In October 2005, the veteran was referred to a Boys Town 
National Research Hospital by the VA for a clinical 
vestibular/balance evaluation.  The veteran stated that he 
began experiencing sensations of dizziness at least 10 years 
earlier.  It had either gotten worse over time, or he had 
become more aware of it.  He indicated that it was present 
all the time, worse upon rising in the morning.  He said he 
had fallen a few times and indicated his balance was worse 
following low amounts of alcohol.  Intermittent spinning 
sensations and nausea also occurred.  He described episodes 
during which he would hear a "pop," then a loud ring, 
followed by dizziness with symptoms gradually fading away.  
He reported a longstanding large right perforated tympanic 
membrane.  He said he had had a staph infection with otorrhea 
beginning in November 2003 which did not resolve until 
February 2004.  Tests accomplished included 
videonystagmography (VNG, standard ENG using video goggles) 
and rotary chair test.  The head shake test without vision 
was negative for nystagmus.  A typanogram on the left was 
consistent with a monomeric tympanic membrane.  There were no 
significant abnormalities present on the ocular motor, static 
position, and Dix-Hallpike tests of the VNG.  Computerized 
rotation was completed in lieu of caloric irrigations give 
the right TM perforation, and elicited no evidence of 
vestibular dysfunction.  

A VA ENT clinic note dated in April 2006 contained no mention 
of vertigo.  A VA audiology clinic note dated in June 2006 
reported that the veteran denied recent vertigo.  

I.  Service connection for Meniere's disease

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection may be granted on a 
secondary basis for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310(a).  

In order for a grant of service connection, there must be 
medical evidence of current disability.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  The veteran 
himself is not competent to state that his symptoms reflect 
Meniere's disease; this requires medical expertise.  See, 
e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

There is conflicting medical evidence as to whether the 
veteran currently has Meniere's disease.  The veteran's 
private primary care doctor, Dr. Largen, has stated that the 
veteran has Meniere's disease.  However, specific ENT 
evaluations have failed to diagnose Meniere's disease.  
Evaluations at the Central Plains Ear Nose Throat & Audiology 
Center in January and February 2004 did not result in a 
diagnosis of Meniere's disease, nor did the VA examination in 
March 2004 or the VA authorized evaluation in October 2005.  
Instead, the veteran's complaints of vertigo have been 
attributed to his right tympanic membrane perforation and 
chronic mastoiditis.  Although Dr. Largen, in December 2004, 
said that the veteran had nystagmus, all other specific 
evaluations for nystagmus have been negative, including the 
specialists' examinations.    

In evaluating the probative value of medical opinion 
evidence, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches 
should be taken into consideration.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  The Board may favor the 
opinion of one competent medical expert over that of another, 
if an adequate statement of reasons or bases is furnished.  
See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  The Board 
has the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In considering the probative value to be assigned to the 
medical evidence, the Board finds the evaluations by ENT 
specialists in January and February 2004 and in October 2005 
to be more probative than the evidence of Dr. Largen, in part 
because the specialists have more expertise in the field.  In 
addition, these evaluations as well as the March 2004 VA 
examination are more probative because their reports contain 
detailed findings.  In contrast, Dr. Largen provided a 
general summary which did not indicate the tests used to 
disclose the findings, identify when the findings were 
observed, or provide any other specific information.  The 
probative value of Dr. Largen's statements is also diminished 
by his failure to provide his actual treatment records 
showing findings of nystagmus, nausea or a cerebellar gait, 
despite VA's attempt to obtain such information.  He did not 
explain why he considered a diagnosis of Meniere's disease to 
be appropriate, when the specialists to whom he had referred 
the veteran for evaluation in early 2004 did not.  

The January and February 2004 ENT evaluations, the March 2004 
VA examination, and the October 2005 ENT evaluation, all 
failed to diagnose Meniere's disease.  These reports, which 
contained specific findings and test reports, are more 
probative than Dr. Largen's statement that the veteran has 
Meniere's disease.  The veteran failed to report for an 
examination scheduled in July 2006 to specifically determine 
whether he has Meniere's disease; therefore, the Board must 
decide on the basis of the evidence of record.  38 C.F.R. § 
3.655 (2006).  For the reasons discussed above, the Board 
finds that the evidence against the presence of Meniere's 
disease outweighs the evidence favoring a diagnosis of 
Meniere's disease for the veteran's symptoms.  Thus, the 
evidence is not evenly balanced, and the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Higher initial rating for vertigo

The veteran contends that his service-connected vertigo 
warrants a disability evaluation higher than the currently 
assigned 10 percent rating.  Disability ratings are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Although the disability 
must be considered in the context of the whole recorded 
history, including service medical records, the present level 
of disability is of primary concern in determining the 
current rating to be assigned.  See 38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 
C.F.R. § 4.2.  

Service connection is in effect for vertigo, evaluated under 
Diagnostic Code 6204, peripheral vestibular disorders.  Under 
that code, a 10 percent rating is warranted for occasional 
dizziness.  Dizziness and occasional staggering warrant a 30 
percent rating.  Objective findings supporting the diagnosis 
of vestibular disequilibrium are required before a 
compensable evaluation can be assigned under this code.  
38 C.F.R. § 4.87, Code 6204 (2006).  

(Diagnostic Code 6204 also provides that hearing impairment 
or suppuration shall be separately rated and combined.  
38 C.F.R. § 4.87, Code 6204 (2006).  However, the veteran has 
not claimed entitlement to a higher rating for his service-
connected hearing loss or otitis media, both of which have 
been rated separately, with noncompensable ratings assigned.) 

The veteran complains of dizziness and episodic staggering, 
and he submitted a lay statement from a former supervisor who 
said he had witnessed episodes of staggering, dizziness, 
nausea, and inability to maintain balance on the part of the 
veteran.  However, neither of these individuals is competent 
to attribute any such symptoms to the veteran's service-
connected vertigo.  Moreover, Mr. [redacted] statement does not 
identify the frequency or dates on which these symptoms were 
observed.  The veteran's reports as to his symptoms have 
varied considerably, with no symptoms reported in June 2006, 
to symptoms all the time reported in October 2005.  

The veteran's wife also wrote that she is a registered nurse, 
and has witnessed the veteran experience symptoms of vertigo, 
dizziness, nausea, and staggering gait three or four times a 
week, for several years.  While she has some medical 
expertise as a registered nurse, her statements must be 
considered in light of the remainder of the medical evidence 
of record.  See Madden, supra.  The Board finds her statement 
to be inconsistent with the medical treatment records.  For 
example, in January 2004, the veteran reported recently 
experiencing dizziness, and the following month, he said he 
had had incasing problems.  In March 2004, he described his 
symptoms as a feeling of falling to one side, occurring a few 
times a month.  While he stated, in July 2004, that he had 
fallen due to dizziness, in January 2005, he did not report 
any symptoms of vertigo.  The Board does not find it credible 
that had dizziness been present at that time, he would have 
failed to report it, when he did report a runny nose.  He 
reported dizziness was present all the time in October 2005, 
but did not report dizziness in an ENT clinic visit in April 
2006, and in June 2006, he specifically denied recent 
vertigo.  Moreover, the objective findings on all evaluations 
and examinations which contain specific findings of symptoms 
present on the examination fail to document any vestibular 
dysfunction.  While this may be not be inconsistent with a 
finding of occasional dizziness, the Board finds that it is 
incompatible with the presence of symptoms of vertigo, 
dizziness, nausea, and staggering gait three or four times a 
week, over a period of several years, as described by his 
wife.  The probative value of her statement is significantly 
diminished, as a result.  

While Dr. Largen stated that the veteran has nystagmus, 
nausea, and a cerebellar gait in December 2004, and that he 
staggered, with a tendency to fall, in May 2005, the 
statements were general.  In contrast, although the other 
medical opinions have attributed the veteran's complaints of 
dizziness to the large perforation of the right tympanic 
membrane, and chronic mastoiditis, all tests of the veteran's 
vestibular function have been normal.  More specific reports 
of actual tests of the veteran's vestibular function both 
prior to and after Dr. Largen's records fail to confirm these 
symptoms.  Thus, the weight of the evidence establishes that 
symptoms of dizziness and occasional staggering are not shown 
to be present by objective medical evidence.  His symptoms do 
not more closely approximate the criteria for a 30 percent 
rating, under Diagnostic Code 6204.  Further, there are no 
distinct periods of time, since the effective date of service 
connection, during which the disability would warrant a 
higher rating.  See Fenderson, supra.  

The veteran contends that he should be evaluated under 
Diagnostic Code 6205.  The Board disagrees.  As discussed 
above, the Board finds that the veteran does not have 
Meniere's disease, and the rating schedule provides for other 
peripheral vestibular disorders to be rated under Diagnostic 
Code 6204.  As all tests of record showing the veteran's 
vestibular function have been normal, the Board is not 
persuaded that a rating under Diagnostic Code 6205 would more 
accurately reflect the service-connected disability picture.  
Thus, the preponderance of the evidence is against the claim 
for a higher rating for vertigo, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

This appeal ensues from the rating decision that originally 
granted service connection for vertigo.  The veteran was not 
furnished any separate VCAA notice with respect to his appeal 
of the assigned rating for the disability.  However, prior to 
the rating decision on appeal, in a letter dated in March 
2004, he was provided notice as to the information necessary 
to substantiate the service connection claim, of his and VA's 
respective obligations for obtaining specified different 
types of evidence, and that he should provide any relevant 
evidence in his possession.  The letter also contained 
information regarding the evidence necessary to establish 
entitlement to an increased rating for a service-connected 
disability, specifically, that the evidence must show the 
condition has worsened.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (notice of the need for evidence showing an 
increased disability without providing the applicable ratings 
provisions was sufficient for VCAA notice requirements).  

Moreover, the Court has held that once a decision has been 
made awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as 
the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  Similarly, the Federal 
Circuit held that 38 U.S.C. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate a claim upon receipt of a notice of disagreement 
with the effective date assigned by a regional office for a 
compensation award.  Hartman v. Nicholson, No. 06-7303 (Fed. 
Cir., April 5, 2007).  Because the veteran's claim was 
substantiated after the notice error occurred by way of 
service connection being granted, and an initial rating and 
effective date being assigned, there is no presumption of 
prejudicial error in any notice defects.  See Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).  

As to the service connection issue, in April 2005, prior to 
the initial adjudication of that issue, the veteran was sent 
a letter, which informed him of the evidence necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, he was told to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  Notice with respect to 
the assignment of a rating and effective date was not 
provided as to this issue.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  However, as there are no ratings or 
effective dates to be assigned as a result of this decision, 
this omission was harmless error.  

The veteran's attorney has not alleged any error of notice or 
development as to these issues.  The burden is on the 
claimant to assert with specificity how he was prejudiced by 
any notification error, as to any element except the first.  
See Dunlap, supra.  As discussed above, he has been notified 
of the evidence and information necessary to substantiate the 
claims decided in this decision.  He has raised no 
allegations of error, or other contentions.  Thus, there is 
no evidence that any notification error affected the 
essential fairness of the adjudication.  See Dunlap.  The 
Board is persuaded that any notice error did not render the 
claimant without a meaningful opportunity to participate 
effectively in the processing of his or her claim, and the 
duty to notify has been satisfied.  Id.  

The Board also concludes VA's duty to assist has been 
satisfied, as to these issues.  Service medical records and 
relevant VA treatment records have been obtained.  The 
veteran failed to respond to a request for additional private 
medical records dated in May 2006.  He also failed to report 
for a VA examination scheduled in July 2006, without good 
cause shown, although he had been notified that failure to 
report for any scheduled examination may result in adverse 
consequences, including the denial of a claim.  38 C.F.R. 
§ 3.655.  There is no other potentially relevant evidence 
which has not been obtained.  

Thus, VA satisfied its duties to inform and assist the 
claimant, and there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim.  See 38 C.F.R. § 3.159; Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).


ORDER

Service connection for Meniere's disease is denied.

An initial rating higher than 10 percent for vertigo is 
denied.



____________________________________________
	K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


